Curia.

This matter comes properly before us by an assignment of error in fact, issue and verdict; upon which the application for judgment should be special. The circulation of spirituous liquor among the jury was, of itself, fatal, on error; and we have decided, that even consent of parties will not cure it. The matter really to be tried, then, was not whether the circulation of the liquor was procured or consented to by the defendants, but whether such a thing took place for any cause, no matter what. In an inferior Court, it is impossible to correct this practice by moving for a new trial, as may be done in a Court of record. To avoid the evil of intoxication, effectually, it has, therefore, been thought necessary to interfere, and set aside the judgment, wherever, on error, it appears that spirituous liquor has circulated among the jury. The present is a flagrant case. Not only was liquor freely circulated, but one of the jury was, in the language of the verdict, disguised with liquor.
Judgment reversed.